              Case 2:13-cr-00082-KJM Document 211 Filed 02/11/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   GRANT B. RABENN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-00082-KJM
12
                                  Plaintiff,            GOVERNMENT’S AMENDED WITNESS LIST
13
                            v.                          DATE: February 17, 2021
14                                                      TIME: 9:00 a.m.
     MATTHEW KEYS,                                      COURT: Hon. Kimberly J. Mueller
15
                                 Defendant.
16

17
            As of February 11, 2021, the government intends to call the following witnesses in the
18
     evidentiary hearing in the above-captioned case:
19
                   United States Probation Officer Miriam Olea
20
                   United States Probation Officer Terry Ginsberg
21
                   FBI Special Agent Heriberto Cadena
22
                   Tom Couzens
23
                   Guinnevere King
24
                   Jennifer Fergeson
25
            The government reserves the rights to call additional witnesses, and to omit listed witnesses,
26
     depending on the state of the evidence.
27

28

      GOV. WITNESS LIST                                  1
            Case 2:13-cr-00082-KJM Document 211 Filed 02/11/21 Page 2 of 2

     Dated: February 11, 2021                    MCGREGOR W. SCOTT
 1                                               United States Attorney
 2
                                                 /s/ PAUL HEMESATH
 3                                               PAUL HEMESATH
                                                 Assistant United States Attorney
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     GOV. WITNESS LIST                       2
